{¶ 46} I concur with the majority's decision on the first assignment of error. However, I must respectfully dissent with the majority's resolution of appellant's second assignment of error as it pertains to appellant's motion for a new trial based upon the closing remarks of appellees' counsel. The majority's decision outlines the comments made by counsel in closing arguments and the objections thereto. I believe the trial court abused its discretion in failing to find that the misconduct of counsel here was sufficient to taint the verdict with passion or prejudice. Accordingly, I would sustain appellant's second assignment of error based upon misconduct by the prevailing party and order a new trial.